Exhibit 10.2
(CAMPBELL SOUP COMPANY LOGO2) [w67496w6749602.gif]
2005 LONG-TERM INCENTIVE PLAN
SPECIALTIME-LAPSE RESTRICTED STOCK UNIT AGREEMENT
     TIME-LAPSE RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of
the 1ST day of October 2008 (the “Grant Date”) between Campbell Soup Company
(the “Company”) and Denise M. Morrison (the “Participant”), an employee of the
Company.
     WHEREAS, the Company desires to award the Participant restricted stock
units, which each represent a right to receive one share of Capital Stock of the
Company (the “Restricted Stock Units”) as hereinafter provided, under the
Campbell Soup Company 2005 Long-Term Incentive Plan (the “Plan”). Except as
otherwise provided, the terms used herein shall have the same meaning as in the
Plan.
     NOW, THEREFORE, in consideration of valuable considerations the legal
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
     1. Award of Restricted Stock Units. The Company hereby confirms the award
to the Participant on the Grant Date by the Compensation and Organization
Committee of the Board of Directors (the “Committee”) of 13,500 Restricted Stock
Units. The Restricted Stock Units are in all respects limited and conditioned as
hereinafter provided, and are subject in all respects to the Plan’s terms and
conditions, as amended.
     2. Restriction Period; Payment. Subject to the terms of this Agreement and
the Plan and provided that the Participant remains continuously employed until
September 30, 2011 (the “Vesting Date”) all 13,500 Restricted Stock Units will
vest on that date. Except as otherwise provided below, the Company shall deliver
to the Participant one share of the Company’s Capital Stock for a vested
Restricted Stock Unit during the month following the Vesting Date. Unless
terminated earlier under Section 4 below, a Participant’s rights under this
Agreement shall terminate with respect to each Restricted Stock Unit at the time
such Restricted Stock Unit is converted into the Company’s Capital Stock.
     3. Dividend Equivalent Payment. Prior to the Vesting Date, Participant
shall be paid in cash the amounts equivalent to the dividends which would be
paid on the Company’s Capital Stock underlying the Restricted Stock Units. Such
dividend equivalent amounts shall be paid as soon as practicable after the
Company’s Board of Directors approves and declares a dividend on its Capital
Stock, but no later than March 15 of the year following the year such dividend
is declared. Notwithstanding the foregoing and subject to Section 4 below, the
dividend equivalent payments shall be discontinued for any Restricted Stock
Units terminated under Section 4 if the Participant is no longer employed by the
Company or its subsidiaries and an exception does not apply.

1



--------------------------------------------------------------------------------



 



     4. Early Termination of Restricted Stock Unit; Termination of Employment.
The Restricted Stock Units shall terminate and become null and void if and when
the Participant ceases for any reason to be an employee of the Company or its
subsidiaries, including but not limited to termination for Cause, voluntary
resignation or retirement, except as provided in below:

  (a)   Retirement Eligible upon Total Disability or Death.

  (i)   If the Participant’s employment is terminated at least six (6) months
following the Grant Date as the result of Total Disability or death (provided
the Participant is Retirement Eligible at the time of any such termination), the
Participant shall be treated as continuously employed through the Vesting Date,
and the Company will deliver to the Participant, or his or her legal
representative, one share of the Company’s Capital Stock for each Restricted
Stock Unit vested on the Vesting Date in accordance with Section 2.     (ii)  
For purposes of this Agreement, the following terms shall have the meanings set
forth below:

  A.   “Retirement” or “Retirement Eligible” means the Participant terminates,
or is eligible to terminate, employment with the Company or its subsidiaries
after attaining 55 years of age with at least 5 years of continuous service on
or prior to the date of termination.     B.   “Total Disability” means “Total
Disability” or “Totally Disabled” as that term is defined under a
Company-sponsored long-term disability plan from which the Participant is
receiving disability benefits and which is in effect from time to time on and
after the Grant Date.

  (b)   Not Retirement Eligible upon Total Disability or Death; Involuntary
Termination. If the Participant’s employment is terminated at least six
(6) months following the Grant Date: (i) as the result of the Participant’s
Total Disability or death and the Participant is not Retirement Eligible; or
(ii) by the Company for reasons other than Cause, the Participant shall vest on
the Vesting Date in a prorated portion of his or her Restricted Stock Units
under this Agreement according to the following formula: the number of months
worked from the Grant Date to termination date divided by 36; multiplied by
13,500 Restricted Stock Units.         The Company will deliver to the
Participant, or his or her legal representative, one share of the Company’s
Capital Stock for each Restricted Stock Unit that vests on the Vesting Date in
accordance with Section 2.     (c)   Any Termination Prior to Six-Month
Anniversary of Grant Date. If a Participant retires, resigns or is terminated
for any reason before six (6) months have elapsed from the Grant Date, the
Restricted Stock Unit award shall be cancelled by the Company and the
Participant shall forfeit the entire award.

     5. Withholding of Taxes. The Company or the subsidiary which employs the
Participant shall be entitled to require, as a condition of making any payments
or issuing any shares upon vesting of the Restricted Stock Units, that the
Participant or other person entitled to such shares or other payment pay any
sums required to be withheld by federal, state, local, or other applicable tax
law with respect to

2



--------------------------------------------------------------------------------



 



such vesting or payment. Alternatively, the Company or such subsidiary, in its
discretion, may make such provisions for the withholding of taxes as it deems
appropriate (including, without limitation, withholding the taxes due from
compensation otherwise payable to the Participant or reducing the number of
shares otherwise deliverable with respect to the award (with the value based on
the closing price on the NYSE composite tape on the tax date) by the amount
necessary to satisfy such withholding obligations).
     6. Non-Transferability of Restricted Stock Units. Participant’s right in
the Restricted Stock Units awarded under this Agreement and any interest therein
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner, other than by will or by the laws of descent or distribution.
Restricted Stock Units shall not be subject to execution, attachment or other
process.
     7. Severability. If one or more of the provisions of this Award Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Agreement to be
construed so as to foster the intent of this Agreement and the Plan.
     8. Internal Revenue Code Section 409A. This Agreement shall be interpreted,
operated, and administered in a manner so as not to subject Participant to the
assessment of additional taxes or interest under Code section 409A to the extent
such Participant or any payment under this Agreement is subject to U.S. tax
laws, and this Agreement shall be amended as the Company, in its sole
discretion, determines is necessary and appropriate to avoid the application of
any such taxes or interest.
     9. Entire Agreement. The terms of the Plan and this Agreement when signed
by Participant will constitute the entire agreement with respect to the subject
matter hereof. This Agreement supersedes any prior agreements, representations
or promises of the parties relating to the subject matter hereof.
     10. Governing Law. This Agreement shall be construed in accordance with,
and its interpretation shall otherwise be governed by, New Jersey law.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized executive, and the Participant has hereunto set his or her
hand and seal, all as of the day and year first above written.

            CAMPBELL SOUP COMPANY
      By:   /s/ John J. Furey         John J. Furey        Vice President &
Corporate Secretary     

     
/s/ Denise M. Morrison
 
    
Participant
   

3